798 F.2d 1415
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Susan POORE, Plaintiff-Appellant,v.C.F. AIR FREIGHT, INC., Defendant-Appellee.
No. 85-5511.
United States Court of Appeals, Sixth Circuit.
July 31, 1986.

Before MERRITT and JONES, Circuit Judges, and THOMAS, Senior District Judge.*
MERRITT, Circuit Judge.


1
In University of Tennessee v. Eliott, No. 85-588 (Slip op., July 7, 1986) the United States Supreme Court affirmed this Court's holding that "Congress did not intend unreviewed state administrative proceedings to have preclusive effect on Title VII claims," id. at 7. It also held that in Sec. 1983 actions "federal courts must give the agency's factfindings the same preclusive effect to which it would be entitled in the State's Courts," at 10.


2
Accordingly, in this Title VII sex discrimination case the judgment of the District Court holding that a decision of the Administrative Law Judge of the Tennessee Human Rights Commission is entitled to preclusive effect, is error.  The judgment is reversed and the case remanded for further proceedings consistent with the Supreme Court's decision in Elliott, supra.



*
 The Honorable William K. Thomas, Senior District Judge for the United States District Court for the Northern District of Ohio, sitting by designation